DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Note also that the reference which the prior art in the drawings belongs to is not disclosed.

Election/Restrictions
Applicant’s election without traverse of group II (Claims 12-22) in the reply filed on 06/15/2022 is acknowledged. 

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
Claim 13 recites the limitation "the upper ends" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites “a lock member connected to the gate hooks”; it appears that applicant meant to recite “a lock member connected to each of the gate hooks”. 
Claim 15 recites “to secure the gate hooks from disengagement with the swing gate rails”; it appears that specifying i.e. “disengagement with the top and bottom swing gate rails” is necessary. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “lifting the handle of the toeboard frame raises the toeboard relative to the scaffold decking”; indefiniteness arises because the above recitation appears to be hybrid apparatus/method claim positively reciting the lifting step. Does applicant mean to recite that the handle is configured to be lifted to raise …”? Appropriate correction is required. The limitation will be examined as best understood.
Dependent claims 21-22 are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker, US (2005/0189173).
In regards to claim 12 Becker discloses:
	A scaffold swing gate toeboard assembly (104, 98, 128; fig. 10) in combination with a scaffold swing gate (96), where the swing gate comprises a top rail (top horizontal rail), a bottom rail (bottom horizontal rail), and two side rails (136s), the scaffold swing gate toeboard assembly comprising a toeboard frame (104) slidably coupled to a support frame (right hand side pair of 128s), and the support frame comprising a support (right hand side pair of 128s) coupled to the swing gate, the toeboard frame comprising a riser (98) having a first (top) and second end (bottom), with a lift handle (126; note that 126 can be used as a lift handle and the claim does not further limit the handle or require it to be configured for a specific function; also see alternative rejection below) coupled to the first end, and a toeboard (104) coupled to the second end.
	As an alternative interpretation, Becker teaches:
A scaffold swing gate toeboard assembly in combination with a scaffold swing gate, where the swing gate comprises a top rail (what 94 points to; fig. 10), a bottom rail (at the bottom and connecting each 128; fig. 10), and two side rails (each 128 of 94), the scaffold swing gate toeboard assembly comprising a toeboard frame (104 and each 98) slidably coupled to a support frame (126 made up of the pin and the handle/strap; note that the pin of 126 slides in and out of the apertures of the riser of the toeboard frame, thereby being “slidably coupled’ to one another as claimed), and the support frame comprising a support (the pin of 126) coupled to the swing gate (as seen in fig. 10), the toeboard frame comprising a riser (98) having a first (upper) and second (lower) end (as seen in fig. 10), with a lift handle (the strap of the support frame 126 is a handle configured to lift the pin of the support frame 126 to carry or hold the pin during assembly or transportation or the like - therefore the limitation as so broadly claimed is met when interpreted with the broadest reasonable interpretation) coupled to the first end (when interpreted with the broadest reasonable interpretation, a first element is "coupled to" a second element by way of one or more elements in between so in this case the strap/handle of 126 is coupled to the first end by way of the pin of the strap/handle of the support frame 126), and a toeboard (104; see fig. 10) coupled to the second end (as seen in fig. 10).
	
Allowable Subject Matter
Claims 13-19 are allowed (after overcoming claim objections associated with claims 13 and 15).
Claims 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634